Citation Nr: 0839586	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-04 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than October 11, 
2005, for the grant of a 30 percent disability rating for 
service-connected pityrosporum folliculitis, tinea 
versicolor, and tinea pedis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which assigned a 
30 percent disability rating to service-connected 
pityrosporum folliculitis, tinea versicolor, and tinea pedis, 
effective October 11, 2005.  A notice of disagreement was 
filed in February 2006, with regard to the effective date 
assigned.  A statement of the case was issued in January 
2007, and a substantive appeal was received in February 2007.  
The veteran testified at a RO hearing in February 2008, and 
at a Board hearing in July 2008.


FINDINGS OF FACT

1.  In response to the veteran's October 11, 2005, claim for 
an increased disability rating for pityrosporum folliculitis, 
tinea versicolor, and tinea pedis, a January 2006 rating 
decision granted a 30 percent disability rating, effective 
October 11, 2005.

2.  Prior to October 11, 2005, there was no unadjudicated 
formal or informal claim pending.

3.  It is factually ascertainable the veteran's pityrosporum 
folliculitis, tinea versicolor, and tinea pedis increased in 
severity so as to meet the criteria for a 30 percent rating 
effective November 9, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 9, 2004, 
for a 30 percent disability rating for pityrosporum 
folliculitis, tinea versicolor, and tinea pedis, have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.157, 3.400, 4.118, Diagnostic Code 7806 (2008).

2.  The criteria for an effective date prior to November 9, 
2004, for the 30 percent disability rating for pityrosporum 
folliculitis, tinea versicolor, and tinea pedis, have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran filed his increased 
rating claim in October 2005, and a VCAA letter was issued in 
November 2005 pertaining to his claim for an increased 
rating.  Subsequent to the submission of the February 2006 
notice of disagreement, objecting to the effective date 
assigned to the 30 percent disability rating, a VCAA letter 
was issued in April 2006, specifically pertaining to his 
claim for an earlier effective date.  Collectively, the VCAA 
letters notified the veteran of what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
Specifically, the veteran was informed that VA is responsible 
for obtaining any relevant records from any Federal Agency, 
and would make reasonable efforts to obtain relevant records 
not held by a Federal Agency, such as state or local 
government, private medical facilities, or current or former 
employers.  The veteran was informed that he must provide 
enough information so the relevant records could be 
requested.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
claims folder contains the veteran's service medical records, 
and post-service VA medical records.  As will be discussed in 
detail below, VA requested treatment records from the Temple, 
Texas VA Medical Center (VAMC) for the period 1978 to 1985; 
however, such records were unavailable.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of entitlement to an earlier effective date.  

Criteria & Analysis

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if any application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. § 7105.

In August 1977, the veteran claimed entitlement to service 
connection for "body rash."  Per an October 6, 1977, rating 
decision, service connection for tinea versicolor and tinea 
pedis was established, rated 10 percent disabling, effective 
November 11, 1976.  The evidence of record does not contain a 
notice letter; however, a date-stamp on the rating decision 
reflects that it was issued to the veteran on October 19, 
1977.  Likewise, in November 1977, the veteran submitted 
correspondence indicating that he wished to add his daughter 
as a dependent, so it is also presumed that he knew that he 
was receiving service connection benefits for such 
disability.  The veteran did not submit a notice of 
disagreement within one year of notice of the October 1977 RO 
rating decision.  Accordingly, this decision is final.  38 
U.S.C.A. § 7105.  

The veteran has testified that in 1978, he requested an 
increased rating through the Waco, Texas RO, although he also 
refers to such claim as an "appeal."  He testified that he 
spoke to a person at the Waco RO, who told him that he would 
be notified by mail.  He testified that he received 
correspondence stating that a medical board hearing had been 
scheduled.  He was then told that it had been cancelled and 
rescheduled.  By 1980 or 1981, he had not received a response 
and sent a certified letter "to see the appeal 
application," but "nothing happened."  In 1985, he 
testified that he left Texas, moved to Memphis and remained 
in Tennessee.  

Prior to April 2000, however, the evidence of record does not 
contain any documentation which could be construed as an 
appeal of the October 1977 decision, or a claim for an 
increased rating.  

Subsequent to the November 1977 request that he add his 
daughter as a dependent, it is clear that the veteran 
continued to correspond with VA for issues unrelated to his 
service-connected disability.  The evidence of record 
contains a VA Form 10-7131, Exchange of Beneficiary 
Information and Request for Administrative and Adjudicative 
Action, received in May 1978.  A May 1978 VA Form 29-4373, 
Request for Disability Compensation Rating for Insurance 
Purposes, references the October 19, 1977, award letter; but 
is otherwise not related to any appeal or increased rating 
claim.

Correspondence received in January 1979 by the Waco RO from 
the veteran reflects a request regarding his education 
benefits.  Correspondence dated in June 1980 and July 1980 
from the Waco RO to the veteran references education 
benefits.  A telegraphic message from the Waco RO dated in 
July 1981 reflects that the veteran's award was suspended due 
to a check being returned and insufficient address.  
Correspondence received from the veteran in August 1982 
reflects the veteran's notification that he had not received 
a VA check.  

Correspondence received in March 1983 reflects a request by 
the veteran for waiver of overpayment relating to education 
benefits.  An April 1983 VA decision granted a waiver in 
part.  Correspondence was issued to the veteran in May 1983, 
pertaining to a decision of the Committee on Waivers and 
Compromises.  

Correspondence dated in July 1985 from the Waco RO to the 
veteran references an evaluation for vocational 
rehabilitation.

In October 1985, the veteran requested that his claims folder 
be transferred to the Nashville RO.  Such request was 
completed in October 1985.

There is otherwise nothing of record dated in the 1970's, 
1980's or 1990's reflecting a request for an increased 
rating, or even any correspondence specifically relating to 
his service-connected disability.  At the February 2008 RO 
hearing, the veteran claimed undergoing treatment at the 
Temple VAMC from 1978 to 1985; however, per March 2008 
correspondence it was indicated that no records were 
available, and that the veteran had never been seen at the 
Temple VAMC.

On April 27, 2000, the veteran filed an informal claim of 
entitlement to an increased disability rating for his 
service-connected disability.  An April 12, 2001, rating 
decision denied entitlement to a disability rating in excess 
of 10 percent.  Such decision was issued to the veteran on 
April 18, 2001.  The veteran did not submit a notice of 
disagreement within one year of notice of the April 2001 RO 
rating decision.  Accordingly, this decision is final.  38 
U.S.C.A. § 7105.  

On October 11, 2005, the veteran filed an informal claim of 
entitlement to an increased rating for his service-connected 
disability.  As detailed, a 30 percent disability rating was 
assigned, effective October 11, 2005, the date of receipt of 
the veteran's claim for an increased disability rating.

Despite the veteran's testimony to the contrary, there is no 
documentary evidence to support the veteran's claim that 
there was an unadjudicated formal or informal pending claim 
for an increased rating prior to October 11, 2005.  As 
detailed, following the establishment of service connection 
for tinea versicolor and tinea pedis in the October 1977 
rating decision, the evidence of record does not contain an 
increased rating claim until April 2000.  As detailed, such 
claim was adjudicated in April 2001.  Such rating 
determinations are final, as the veteran did not appeal 
either determination.  38 U.S.C.A. § 7105.  The veteran has 
not specifically alleged clear and unmistakable error in any 
of the RO's decisions.  Thus, the RO's decisions are final 
and binding as to conclusions based on the evidence on file 
at the time.  See 38 C.F.R. § 20.1103.  While the Board 
acknowledges the veteran's contentions that he attempted to 
obtain an increased rating in the late 1970's and 1980's, 
there is just no documentary evidence of record to support 
any such contentions.  The Court has held that in the absence 
of clear evidence to the contrary, the law presumes the 
regularity of the government's administrative processes.  
Jones v. West, 12 Vet. App. 98, 100 (1998); Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992).  The Court has also 
specifically held that a statement by a claimant, standing 
alone, is not sufficient to rebut the presumption of 
regularity in VA operations.  Id.  It is especially relevant 
that the veteran was corresponding with the Waco RO with 
regard to unrelated educational benefits in the 1970's and 
1980's and none of his claimed communications with the RO 
pertaining to an increased rating claim are of file or 
documented in any manner.  

The Board has thus considered whether it was factually 
ascertainable that the veteran's service-connected disability 
had increased in severity in the year prior to October 11, 
2005.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a 10 percent 
rating is warranted where at least 5 percent but less than 20 
percent of the entire body, or at least 5 percent but less 
than 20 percent of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during a twelve month period.  A 30 
percent rating is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during a 
twelve month period.  The highest rating of 60 percent is 
warranted when more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during a twelve month period.  38 C.F.R. § 4.118, Diagnostic 
Code 7806.

Review of the veteran's VA outpatient treatment records 
pertaining to treatment sought from October 2004 to November 
2005, and the December 2005 VA examination reflect that it 
was factually ascertainable that the veteran's service-
connected skin disability had increased in severity effective 
November 9, 2004, in the year prior to receipt of the October 
11, 2005, informal increased rating claim.  

Specifically, on November 9, 2004, the veteran sought 
treatment for pruritis, pityrosporon folliculitis.  It was 
noted that it was better since his last visit but he was not 
using ZNP now and moisturizing with shea butter and baby oil.  
On physical examination, his left upper chest and upper back 
(primarily on left but also on right) contained a large patch 
of hypopigmentation.  On his chest there were 2 ovoid scaling 
macules, otherwise, no scale or erythema.  The assessment was 
pityrosporon folliculitis and the examiner noted that it was 
improved but may be better with better adherence to 
antifungus treatment.  He was instructed to restart prior 
therapy, and use amlactin for moisturization instead of oils 
or sheabutter.

On May 24, 2005, he sought follow-up treatment for 
pityrosporon folliculitis.  He denied using medication.  The 
itchy, bumps, and discoloration of the skin was improved on 
treatment (sel sulfide shampoo, ZNP, sarna) and had worsened 
since being off medication.  Physical examination revealed 
patches of hypopigmentation, few papules on the left side of 
trunk.  The assessment was pityrosporon folliculitis, 
improved with treatment.  He was instructed to restart 
medication.

On December 20, 2005, the veteran underwent a VA examination 
to assess the severity of his service-connected skin 
disability.  Physical examination revealed scaling and 
maceration in the last two webs between the toes bilaterally 
consistent with tinea pedia.  On the left upper chest and the 
upper back there were large patches of hypopigmentation, also 
seen in the left upper abdomen.  Scaling was noted in the 
lower back.  The December 2005 examiner diagnosed tinea pedia 
and pityrosporon folliculitis.  The examiner stated that his 
tinea pedia covered approximately 1 percent of the exposed 
body surface area, and the pityrosporon folliculitis covered 
approximately twenty percent of the total body surface area.

Initially, the Board notes that while the veteran has treated 
with topical therapy, he has not required systemic therapy 
such as immunosuppressive drugs or corticosteroids.  It is 
clear that VA outpatient treatment records do not reflect 
specific findings with regard to the percentage of the 
veteran's body or percentage of exposed areas affected by the 
veteran's skin disability.  The Board finds, however, that 
the objective findings reflected in the November 2004 and May 
2005 VA outpatient treatment records are consistent with the 
objective findings reflected in the December 2005 VA 
examination report.  Specifically, the November 2004 VA 
record reflects findings of a large patch of hypopigmentation 
on his left upper chest and upper back, and also to a smaller 
degree on his right.  Likewise, he had ovoid scaling macules 
on his chest.  In May 2005, he had patches of 
hypopigmentation on the left side of his trunk.  The Board 
has determined that such objective findings would tend to 
support a finding that 20 percent of his entire body was 
affected by his skin disability as of November 9, 2004, a 
period within a year of receipt of the informal increased 
rating claim.  Thus, the Board has determined that an 
effective date of November 9, 2004, is warranted for the 
veteran's service-connected pityrosporum folliculitis, tinea 
versicolor, and tinea pedis.  An effective date is not 
warranted prior to November 9, 2004, as the effective date 
can be awarded only up to a year prior to receipt of the 
increased rating claim, and there is no objective medical 
evidence of record relating to treatment for his skin 
disability for the period October 11, 2004, to November 8, 
2004.  Moreover, as discussed hereinabove there was no 
unadjudicated claim pending prior to October 11, 2005.  
Accordingly, an effective date of November 9, 2004, is 
warranted for the 30 percent disability rating for service-
connected pityrosporum folliculitis, tinea versicolor, and 
tinea pedis; however, the 30 percent disability rating is 
clearly not warranted prior to this date.


ORDER

Entitlement to a 30 percent disability rating for service-
connected pityrosporum folliculitis, tinea versicolor, and 
tinea pedis, from November 9, 2004, is warranted.  To this 
extent, the appeal is granted.

Entitlement to a 30 percent disability rating for service-
connected pityrosporum folliculitis, tinea versicolor, and 
tinea pedis, prior to November 9, 2004, is not warranted.  To 
this extent, the appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


